                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                              Plaintiff,

                     v.

    JOHN PEARL SMITH, II,                                  Case No. 3:16-cr-00086-SLG-1

                              Defendant.


        ORDER REGARDING MOTION TO PRECLUDE PROPOSED EXPERT
                          ROBERT BLOOM

          Before the Court at Docket 764 is the government’s Motion In Limine to

Preclude Expert Testimony Regarding Credibility of Cooperating Witnesses. Mr.

Smith did not file a response. The government filed a sealed notice asking the

Court “to apply the local rules and find that the government’s non-opposed motions

in limine are well taken,” including the motion in limine at Docket 764.1 The local

rules state that “the failure to respond to a non-dispositive motion as required by

this rule subjects the motion to summary ruling by the court and may be deemed

an admission that the motion is well taken.”2

          The government asserts that the defense’s proposed expert witness,

professor Robert Bloom, should not be permitted to testify “about incentives for



1
    Docket 859 at 3.
2
    D. Ak. L. Civ. R. 7.1(h); D. Ak. L. Crim. R. 1.1(b).




            Case 3:16-cr-00086-SLG Document 870 Filed 04/27/20 Page 1 of 2
snitches and cooperating witnesses . . . to aid the jury by giving a thorough

background that they may determine the credibility of cooperating witnesses.”3

          “An expert witness is not permitted to testify about a witness’s credibility or

to testify in such a manner as to improperly buttress [or attack] a witness’s

credibility.”4 Based on the government’s representations regarding Mr. Bloom’s

proposed testimony, the defense appears to be offering him to help the jury assess

the credibility of cooperating witnesses. The Court finds the government’s motion

objecting to such expert testimony to be well taken.5 In light of the foregoing, IT IS

ORDERED that the motion at Docket 764 is GRANTED.

          DATED this 27th day of April, 2020, at Anchorage, Alaska.

                                                       /s/ Sharon L. Gleason
                                                       UNITED STATES DISTRICT JUDGE




3
    Docket 764 at 2 (quoting defendant’s expert disclosure letter).
4
 United States v. Candoli, 870 F.2d 496, 506 (9th Cir. 1989); see also United States v. Allen, 716
F.3d 98, 105-06 (4th Cir. 2013) (applying prohibition to testimony regarding credibility of
cooperating witnesses in general).
5
  See Nimely v. City of New York, 414 F. 3d 381, 398 (2d Cir. 2005) (holding “that expert opinions
that constitute evaluations of witness credibility, even when such evaluations are rooted in
scientific or technical expertise, are inadmissible under [Evidence] Rule 702”).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Preclude Proposed Expert Robert Bloom
Page 2 of 2
           Case 3:16-cr-00086-SLG Document 870 Filed 04/27/20 Page 2 of 2
